COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Azikiwe Clark

Appellate case number:    01-13-00671-CV

Trial court case number: 1029584

Trial court:              Co Civil Ct at Law No 4 of Harris County

Date motion filed:        October 15, 2013

Party filing motion:      Relator

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: November 21, 2013